Citation Nr: 0829921	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-38 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether there was clear and unmistakable error in a July 1959 
rating decision which reduced the disability evaluation for 
bilateral pes planus from 10 percent to a noncompensable 
rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel





INTRODUCTION


The veteran served on active duty from March 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefit sought.  

In an August 2008 letter the veteran's representative has 
requested this appeal be advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Board notes, however, that the 
case had already been advanced on the Board's docket pursuant 
to an order signed on July 5, 2007.


FINDINGS OF FACT

1.  In a July 1959 rating decision, the RO reduced the 
evaluation assigned for bilateral pes planus from 10 percent 
to a noncompensable rating.  The veteran was notified of that 
decision and did not appeal.

2.  The July 1959 rating decision was based on the evidence 
then of record and the extant law and it constituted a 
reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  The July 1959 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  The July 1959 rating decision that reduced the evaluation 
assigned for bilateral pes planus from 10 percent to a 
noncompensable rating, effective from September 21, 1959, was 
not clearly and unmistakably erroneous.  1945 Schedule for 
Rating Disabilities, Diagnostic Code 5276 (1957); 38 C.F.R. § 
3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
VA duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  There are, however, some claims to which the VCAA 
does not apply, one of which is a claim based on an 
allegation that a VA decision is clearly and unmistakably 
erroneous.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  Therefore, further discussion of the VCAA is not 
warranted.

Analysis

The veteran and his representative claim that the RO's 
reduction of his rating for bilateral pes planus from 10 
percent to a noncompensable rating based on one exam was 
clear and unmistakable error.  They also argue that the 
veteran's July 1959 letter in response to the rating decision 
served as a notice to appeal; and the claimant should be 
considered as perfecting his appeal.  Since the latter issue 
is a threshold issue, the Board will address it first.

In July 1959, in response to the July 1959 rating decision 
decreasing his rating from 10 percent to noncompensable, the 
veteran submitted a letter to the RO expressing his 
"surprise" at the rating decision.  He explained that since 
his VA examination, he had seen two physicians for treatment.  
He stated, "[a]fter talking to them I decided to write you 
this letter to see if in some way [the RO] could get there 
[sic] thoughts on this matter before stoping [sic] my 
compensation."  The letter, therefore, appeared to serve as 
a request for the RO to reconsider before stopping 
compensation, not to appeal the decision.  In response in 
August 1959, the RO interpreted the letter to be a request to 
reconsider.  It responded in August 1959, stating, "[i]f you 
would like us to reconsider your claim, please secure . . . 
medical statements concerning your foot, leg and knee 
conditions."  The RO also noted, "[u]ntil you furnish us 
with any of the above evidence, we will take no further 
action on your claim except as stated in [the notification of 
the rating action]."  The letter was carbon copied to the 
veteran's representative, The American Legion.  The veteran 
and his representative were adequately put on notice that he 
needed to furnish the appropriate evidence in order for the 
RO to reconsider the claim.  The veteran did not provide any 
additional information until he applied for an increased 
rating for his bilateral pes planus in 2001.  As the July 
1959 letter served as a request to reconsider, and the RO 
provided the veteran with an opportunity to submit further 
evidence, which he did not furnish, the Board finds the July 
1959 letter not to be a notice of appeal.  Furthermore, in a 
claim in which no response has been made within one year 
after the request for evidence, the claimant's failure or 
disregard will constitute abandonment of the claim and 
sufficient grounds for its rejection.  38 C.F.R. § 3.29 
(1957).  

Therefore, the July 1959 rating decision is final.  The law 
provides that a prior final rating action will be revised 
only on the basis of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  Such error exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  A determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed rating 
decision.  Id. at 314.  Additionally, clear and unmistakable 
error is the kind of error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

The Diagnostic Code for pes planus in 1959 warranted a 
noncompensable rating if symptoms were considered "mild; 
symptoms relieved by built-up shoe or arch support."  A 10 
percent rating was warranted if the symptoms were considered 
"moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral."  Schedule for 
Rating Disabilities 1945, Loose Leaf Edition-1957, 
Transmittal Sheet 12, 42-3R.

The veteran was afforded a VA examination in July 1959 for 
rating purposes.  The physician noted "[v]eteran says that 
feet feel all right as long as he wears shoes with built in 
arch supports.  Says that feet are swelled at end of day, 
after being on feet all day."  Upon examination, the 
physician noted, "[t]here is moderate relaxation of 
longitudinal arches; normal pedal pulses; no edema.  All 
motion at both ankles in normal range and painless.   
[V]eteran readily stands on toes and on heels."

Based on this examination, the RO reduced the veteran's 
rating for bilateral flatfoot from 10 percent to 
noncompensable.  As the noncompensable rating is appropriate 
for situations where symptoms are relieved by arch supports, 
and the VA examination revealed symptoms relieved by arch 
supports, it was not clear and unmistakable error that the RO 
reduced his rating to noncompensable as reasonable minds 
could come to that conclusion.

The veteran and his representative argue that the veteran's 
rating at 10 percent was continued for 12 years before the RO 
decided to reduce it, and as a result, the RO committed clear 
and unmistakable error by deciding to reduce the rating after 
only one examination.  VA had authorization to reduce a 
rating, but must provide a physical examination before doing 
so.  See 38 C.F.R. § 3.625 (1957).  The RO must also review 
the entire record of examinations and the medical-industrial 
history to ascertain whether the recent examination is full 
and complete.  VAR 1172(A) (December 14, 1956).

A review of examinations reveals that in June 1950, the 
veteran indicated he was receiving no medical treatment for 
pes planus except for arch supports.  The examiner reported 
painful second degree pes planus, slight eversion, inner 
border bulge, no limp, and no hallus valgas.  A VA rating 
decision dated in July 1950 continued the compensable 
evaluation as sustained improvement was not indicated at that 
time as "no material change [wa]s noted" on the 
examination.

In the July 1959 examination, however, the veteran reported 
relief of his symptoms with use of arch supports and swelling 
of his feet at the end of the day.  Where "painful" pes 
planus was noted previously despite use of arch supports, the 
veteran reported that arch supports helped his symptoms in 
his 1959 examination.  Between his two examinations in 1950 
and 1959, reasonable minds could differ in believing that an 
improvement in condition warranted a decrease in rating.  
Therefore, no clear and unmistakable error was not committed 
by the RO.

The benefit sought on appeal is denied.


ORDER

The July 1959 rating decision reducing the rating assigned 
the veteran's bilateral pes planus to a noncompensable level 
was not clearly and unmistakably erroneous.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


